Exhibit 10.1

NARA BANCORP, INC.

2007 EQUITY INCENTIVE PLAN

NOTICE OF AWARD GRANT AND AGREEMENT

 

Name:      Option Number:    Address:      Plan Name:    2007 Equity Incentive
Plan Employee ID:        

Effective __________, 20__, (“Grant Date”), you have been granted
[qualified/non-qualified] option to purchase ___________(                    )
shares of Nara Bancorp, Inc. common stock at an Exercise Price of $ ______ per
share pursuant to the Nara Bancorp, Inc. 2007 Equity Incentive Plan (the
“Plan”). All capitalized terms that are used in this Agreement that are not
defined herein have the meanings defined in the Plan. In the event of a conflict
between the terms of the Plan and the terms of this Agreement, the terms of the
Plan shall prevail. A copy of the Plan and the Prospectus is attached to this
Notice and Agreement. The terms and conditions of the Plan are incorporated
herein by this reference.

Subject to the terms and conditions of the Plan, this Option shall vest over a
period of             ( ) years from the Grant Date as follows:

Vesting in ______ ( ) equal installments of ____________ shares per year
commencing on __________, 20__. This Option shall expire ten (10) years from the
Grant Date.

By accepting this grant and exercising any portion of the Option, you represent
that you: (i) agree to the terms and conditions of this Notice and Agreement and
the Plan; (ii) have reviewed the Plan and the Notice and Agreement in their
entirety, and have had an opportunity to obtain the advice of legal counsel
and/or your tax advisor with respect thereto; (iii) fully understand and accept
all provisions hereof; (iv) agree to accept as binding, conclusive, and final
all of the Administrator’s decisions regarding, and all interpretations of, the
Plan and the Notice and Agreement; and (v) agree to notify the Company upon any
change in your home address indicated above.

Please return a signed copy of this Notice of Stock Option Grant and Agreement
to the Human Resources Manager, and retain a copy for your records.

 

       Dated: ___________________ For Nara Bancorp, Inc.     Min J. Kim,
President    